           Case 1:20-cv-04997-LTS Document 29 Filed 07/22/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

IDEAVILLAGE PRODUCTS CORP. et al.,

        -v-                                                           No. 20 CV 4997-LTS

LIUZHOU WEIMAO MOBILE
ACCESSORY CO., LTD, et al.,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A telephonic conference was held today in the above-captioned matter, at which

Plaintiffs appeared by counsel. There was no appearance for Defendants, who Plaintiffs report

were served with the summons, complaint, and Temporary Restraining Order on July 20, 2020.

                 Plaintiff’s request to extend the provisions of the Temporary Restraining Order is

granted through August 5, 2020, the date set for the telephonic hearing on the Preliminary

Injunction Motion. The Preliminary Injunction hearing will take place on August 5, 2020, at

2:30 p.m. To access the telephonic proceeding, the parties must dial 888-363-4734 and enter the

access code 1527005#, followed by the security code 1056#. (Members of the press and public




IDEAVILLAGE - 8.5.20 SCHD ORD.DOCX                         VERSION JULY 22, 2020                      1
          Case 1:20-cv-04997-LTS Document 29 Filed 07/22/20 Page 2 of 2


may call the same number, but will not be permitted to speak during the conference.) During the

call, participants are directed to observe the following rules:

           1. Use a landline whenever possible.

           2. Use a handset rather than a speakerphone.

           3. All callers to the line must identify themselves if asked to do so.

           4. Identify yourself each time you speak.

           5. Mute when you are not speaking to eliminate background noise.

           6. Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               Defendants’ opposing papers must be filed electronically by July 29, 2020, and

any reply papers must be filed by August 3, 2020. The affidavits filed in support of the

Preliminary Injunction (and any filed in opposition) will be considered direct testimony and any

live testimony will be limited to cross-examination and redirect. If there is an opposing

evidentiary proffer, the parties must meet and confer regarding anticipated live testimony, if any,

and logistical proposals therefor, and submit a joint status report to the Court by August 3, 2020,

at 12:00 p.m. noon.

               SO ORDERED.

Dated: New York, New York
       July 22, 2020

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge


IDEAVILLAGE - 8.5.20 SCHD ORD.DOCX                 VERSION JULY 22, 2020                             2
